Citation Nr: 0124478	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-04 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder and, if so, whether all of the evidence of 
record both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a heart disorder.  

The Board notes that the RO previously denied this matter in 
a November 1998 rating decision.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Therefore, the 
Board has listed the issue on the title page as whether new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for a heart disorder.

In March 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  In November 1988, the RO denied entitlement to service 
connection for a heart disorder.  The veteran was notified of 
that decision and of his appellate rights, but did not 
appeal.

2.  The evidence submitted since the November 1988 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

4.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained and the 
available medical evidence is sufficient for an adequate 
determination.

5.  The veteran was engaged in actual combat with the enemy.

6.  Persuasive medical evidence demonstrates the veteran did 
not incur a heart injury or disease and did not sustain an 
aggravation of a pre-existing heart disorder during active 
service.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied entitlement 
to service connection for a heart disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

2.  Evidence submitted since the November 1998 rating 
decision is new and material and the claim for entitlement to 
service connection for a heart disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran's present heart disorder was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 CFR 3.156(a), the second sentence of 
38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii) apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.

New and Material Evidence Claim Prior to August 29, 2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to November 1998

Service medical records show that the veteran's induction 
examination revealed a normal cardiovascular system with a 
systolic blow at apex n/s.  The report also noted that the 
veteran's physical condition was rechecked by a consultation 
board of medical examiners and found to be physically 
qualified.  A December 1945 discharge examination revealed a 
normal cardiovascular system.  No other medical reports are 
of record.

In October 1998, the veteran requested entitlement to service 
connection for a heart disorder.  He noted that he had been 
receiving treatment for a heart disorder for the previous 13 
years and provided a chronology of relevant events including 
descriptions of his combat experiences.  He also stated that 
he had been informed by a battalion aid station doctor that 
he had a heart murmur and that he was transferred to a 
limited duty assignment because of that disorder.

In a November 1998 rating decision, the RO denied entitlement 
to service connection for a heart disorder.  The RO noted 
there was no evidence of a heart disorder during or after 
service and found the veteran had not submitted a well-
grounded claim.  

Evidence Received After November 1998

In March 1999, the veteran submitted a statement reiterating 
his claim and reporting that he had been provided a diagnosis 
of a heart murmur during treatment at a battalion aid station 
on April 9, 1944.  

In May 1999, the RO received VA medical records dated from 
January 1985 to December 1998.  Reports dated in September 
1986 and June 1988 noted diagnoses of mitral valve prolapse.  
A May 1990 report noted a diagnosis of mitral endocarditis.  
An April 1997 cardiology report noted the veteran had a 
history of mitral valve regurgitation with previous episodes 
of endocarditis in 1990 and in May 1996.  No reports 
indicative of an incurrence or aggravation of a heart 
disorder during active service were provided.

At his April 1999 personal hearing, the veteran reiterated 
his claim that he had been informed that he had a heart 
murmur during active service and that he had been transferred 
to limited duty because of that diagnosis.  He testified that 
he had not been treated for this disorder during the period 
from 1945 to 1984 and that he experienced no heart problems 
during that time.

The veteran reiterated his claim in correspondence received 
by the RO in January 2000.  The RO also received a statement 
from the veteran's brother noting that he had seen a letter 
the veteran sent their mother informing her that he had been 
diagnosed with a heart murmur.  

In a statement received by the RO in February 2000, the 
veteran noted he had been examined 3 times before going 
overseas without any indication of a heart problem.  He 
stated, in essence, that this demonstrated his heart problem 
had been incurred while he was overseas.

At a March 2000 personal hearing the veteran reiterated his 
claim that he had been informed that he had a heart murmur 
during active service and that he had been transferred to 
limited duty because of that diagnosis.  He also testified 
that in approximately 1946 he had been denied employment in 
underground mining because of his heart murmur.

In March 2001, the Board remanded the case to the RO for 
additional development.  The RO was specifically instructed 
to inform the veteran that a heart murmur had been noted on 
his induction examination report and provided an opportunity 
to submit evidence of any aggravation of that disorder during 
active service.  The RO addressed the remand instructions in 
an April 2001 hearing officer's decision.

In an April 2001 statement in support of the claim the 
veteran reiterated his prior statements that he had been 
informed of his heart murmur during active service.  He also 
stated that he felt the heavy combat situation he experienced 
contributed to the stress on his heart.

The veteran reiterated his claim and described his combat 
experiences in a statement received by the RO in May 2001.

Analysis

In this case, in November 1998 the RO denied entitlement to 
service connection for a heart disorder.  The veteran was 
notified by correspondence dated November 5, 1998, but did 
not appeal; therefore, the rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

The Board notes that the November 1998 rating decision was 
based, in part, upon a determination that the evidence of 
record did not demonstrate treatment for a present heart 
disorder.  The evidence added to the claims file since that 
decision includes VA medical evidence showing the veteran was 
treated for mitral valve prolapse and endocarditis after 
service.

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which when considered in light of 
applicable VA law bears directly and substantially upon the 
specific matter under consideration and that "new and 
material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

Duty to Assist

As the veteran's claim has been reopened based upon new and 
material evidence, the VCAA revisions are applicable to his 
claim.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, (2000); see also Karnas, 1 Vet. App. 308.  The 
revised duty to assist requires VA to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim, to make reasonable efforts to obtain 
relevant records adequately identified and authorized by the 
claimant, to notify the claimant of the efforts taken to 
obtain those records, to describe further action to be taken 
by VA, and to make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
addition, in claims for disability compensation VA is 
required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  

In this case, the Board finds VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim and has made reasonable efforts to 
obtain all records identified and authorized by the veteran.  
The RO received the veteran's service medical records in 
August 1946.  A report from the National Personnel Records 
Center (NPRC) received by the RO in February 1989 noted that 
a search of service records, morning reports, and Office of 
the Surgeon General records revealed no additional records 
pertinent to the veteran. 

In May 1999, the RO received VA medical records dated from 
January 1985 to December 1998.  In April 2001, the veteran 
submitted correspondence indicating that his claims file 
contained all available evidence related to his claim.  
Therefore, the Board finds all available service and medical 
treatment records have been received and that further efforts 
to obtain additional records would be futile.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).

The Board notes that no competent evidence has been provided 
to support the veteran's claim that he incurred or aggravated 
a heart disorder during active service.  The earliest dated 
medical evidence indicating a diagnosis of a heart disorder 
other than that noted at his induction examination is dated 
over 40 years after his discharge from service.  The Board 
finds this claim is inconsistent with the existing service 
medical records which indicate a normal cardiovascular 
system.  Therefore, the Board must conclude that the evidence 
does not establish that the veteran suffered an event, 
injury, or disease in service related to his pre-existing 
heart disorder and that a VA medical examination or medical 
opinion is not necessary in this case.

Based upon the evidence of record, the Board finds VA has met 
the notice and duty to assist provisions contained in the new 
law. The Board notes that the February 2000 statement of the 
case, RO correspondence dated in April 2001, and the April 
2001 supplemental statement of the case adequately notified 
the veteran of the efforts taken to obtain relevant records 
and of the future action to be taken by VA.  In light of the 
notice and development action provided in this case, the 
Board also finds it would not be prejudicial to the veteran 
to issue a decision at this time.  But see Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection can also 
be granted for certain chronic diseases, including 
endocarditis and cardiovascular disease, if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2000).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2000).

VA law also provides that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(d) 
(2000).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Combat

In this case, the Board notes the veteran's service records 
include awards and commendations indicative of combat.  
Therefore, the Board finds that the veteran was engaged in 
combat with the enemy and that his statements related to 
injuries or diseases claimed to have been incurred during 
active service are entitled to greater evidentiary weight if 
they are consistent with the circumstances, conditions, or 
hardships of his combat service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The Board also notes, however, that the Court has held that 
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability 
and that the veteran is required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Analysis

Based upon a comprehensive review of the record, the Board 
finds a heart murmur or systolic blow was noted at the 
veteran's service induction examination.  The Board notes 
that a murmur is defined as a soft sound, like that made by a 
somewhat forcible expiration with the mouth open, heard on 
auscultation of the heart, lungs, or blood vessels.  
Stedman's Medical Dictionary 1136 (26th ed. 1995).  A 
systolic murmur is heard during ventricular systole.  Id. at 
1137.  Although the veteran was examined and accepted for 
service, this defect or disorder was noted prior to his 
entrance into service.  See 38 C.F.R. § 3.304.  

The Board notes that while the veteran's report that he was 
informed of his heart murmur during treatment at a battalion 
aid station is credible, the fact remains that the defect or 
disorder had been noted on his induction examination report 
and, therefore, existed prior to service.  The evidence of 
record includes no competent opinion demonstrating any 
permanent aggravation or increase in disability related to 
his heart murmur nor do the veteran's statements show that he 
was informed that the disorder had been aggravated by active 
service.  

In fact, the veteran's December 1946 separation examination 
revealed a normal cardiovascular system.  As noted above, 
aggravation of a pre-existing disorder may not be conceded 
where the disability underwent no increase in severity during 
service.  See 38 C.F.R. § 3.306.  Therefore, the Board finds 
that the December 1946 separation examination report is 
persuasive evidence that the disorder was not aggravated by 
active service.  

In addition, no competent evidence indicating that 
endocarditis or heart disease was manifest within one year of 
the veteran's discharge from active service has been 
submitted.  The Board notes these findings are supported by 
the veteran's admitted absence of any heart problems for over 
40 years after his discharge from active service.

While the veteran sincerely believes that his present heart 
problems were incurred in or aggravated by active service, 
the only evidence in support of this claim are the opinions 
of the veteran and his brother.  While they are competent to 
testify as to symptoms the veteran experiences, they are not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The Court has held that, 
although a veteran served in combat, in order to establish 
entitlement to service connection he must still present 
competent medical evidence of a nexus or link between a 
current disability and an incident of his military service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  As 
competent evidence linking his present disability to the 
incurrence of a heart disorder during active service or the 
aggravation of his pre-existing heart disorder has not been 
submitted, the Board must conclude that entitlement to 
service connection for a heart disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a heart 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.

The claim for entitlement to service connection for a heart 
disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

